Case 4:17-cv-00591-MAC-CAN Document 11 Filed 06/01/20 Page 1 of 1 PageID #: 77




 UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


 GUILLERMO NINO-MATA #21784-078                   §
                                                  §
 versus                                           §    CIVIL ACTION NO. 4:17-CV-591
                                                  §    CRIMINAL ACTION NO. 4:13-CR-268(2)
 UNITED STATES OF AMERICA                         §

                                     ORDER OF DISMISSAL

          The above-entitled and numbered civil action was referred to United States Magistrate

 Judge Christine A. Nowak, who issued a Report and Recommendation (#9) concluding that the

 Motion to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody filed pursuant

 to 28 U.S.C. § 2255 should be dismissed without prejudice. No objections were timely filed.

          The Court concludes that the findings and conclusions of the Magistrate Judge are correct,

 and adopts the same as the findings and conclusions of the Court.

          It is accordingly ORDERED that Movant’s Motion to Vacate, Set Aside, or Correct

 Sentence by a Person in Federal Custody (#1) pursuant to 28 U.S.C. § 2255 is DISMISSED

 without prejudice. All motions by either party not previously ruled upon are DENIED.


           SIGNED at Beaumont, Texas, this 1st day of June, 2020.




                                              ________________________________________
                                                          MARCIA A. CRONE
                                                   UNITED STATES DISTRICT JUDGE
